Judge Vaughn
dissenting.
Defendant did not bring forward any exceptions to the facts as found by the court or to the failure of the court to find other facts. The court found, in part, as follows:
“First, that Plaintiff, Whitley’s Electric Service, Inc. furnished goods and services to Defendant, Henry C. Sher-rod or to his benefit through September 10, 1971, of a total value of Eighteen Thousand Two Hundred Thirteen Dollars and Eighty Cents ($18,213.80) ;
Second, that Defendant, Henry C. Sherrod received and accepted goods and services from Plaintiff, Whitley’s Electric Service, Inc. through September 10, 1971 of the total value of Seventeen Thousand Four Hundred Fifty *344Dollars and Eighty-three cents ($17,450.83) and has failed and refused to pay Plaintiff said amount after demand by Plaintiff;
Third, that Defendant, Henry C. Sherrod paid Plaintiff, Whitley’s Electric Service, Inc., the sum of Five Hundred Twenty Five Dollars ($525.00), ratified and acknowledged his indebtedness to Plaintiff, Whitley’s Electric Service, Inc. on May 14, 1971; and that
Fourth, Plaintiff, Whitley’s Electric Service, Inc. commenced this action on October 23, 1973 against Defendant, Henry C. Sherrod . . . .”
In my opinion, those facts support the court’s conclusion that plaintiff’s right to bring this action is not barred by a statute of limitation. The court found as a fact that defendant made a payment on the account on 14 May 1971 and “ratified and acknowledged” his indebtedness to plaintiff. The question of whether there was evidence to support the finding is not presented on this record.
A statute of limitation bars the remedy and not the debt. Part payment on the account whereby, as here, the debtor has “ratified and acknowledged his indebtedness” fixes a new date from which a statute of limitation will run in order to bar the remedy of an action to collect the sums due on the account. It is equivalent to a new promise to pay. That rule is not limited to “mutual, open and current accounts.” I vote to affirm the judgment.